    21-10267-jlg      Doc 3      Filed 02/11/21 Entered 02/11/21 14:49:16                     Main Document
                                               Pg 1 of 10



Joseph A. Matteo, Esq.
David Powlen, Esq.
James Van Horn, Esq. (pro hoc vice pending)
Allison Scarlott, Esq. (pro hac vice pending)
BARNES & THORNBURG LLP
445 Park Avenue, Suite 700
New York, NY 10022
(646) 746-2000

Attorneys for the Foreign Representative of Cimento Tupi S.A.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                 Chapter 15

    CIMENTO TUPI S.A., 1
                                                           Case No. 21-10267
               Debtor in a Foreign Proceeding.


               DECLARATION OF ALBERTO KORANYI RIBEIRO IN
           SUPPORT OF VERIFIED PETITION UNDER CHAPTER 15 FOR AN
          ORDER GRANTING RECOGNITION AND FINAL RELIEF IN AID OF
        A FOREIGN PROCEEDING PURSUANT TO 11 U.S.C. 1515, 1517 AND 1520

         I, Alberto Koranyi Ribeiro, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury under the laws of the United States of America that the foregoing is true and correct:

         1.       I am over the age of 18 and if, called upon, could testify to all matters set forth in

this statement, except for those portions specified as being otherwise.

         2.       I am the Chief Executive Officer of Cimento Tupi, S.A. (the “Debtor”), and, as set

forth below, the foreign representative appointed for the purposes of this Chapter 15 Case, which

is filed on behalf of the Debtor in respect of the judicial reorganization (“recuperação judicial” or

“Judicial Reorganization”) proceeding (the “Brazilian RJ Proceeding”) of the Debtor pending



1
         The last four digits of the Debtor’s Brazilian tax identification number are 9223.
    21-10267-jlg      Doc 3      Filed 02/11/21 Entered 02/11/21 14:49:16                      Main Document
                                               Pg 2 of 10



in the Third Business Court of the Judicial District of the Capital of Rio de Janeiro (the “Brazilian

Court”) pursuant to Federal Law 11.101 of February 9, 2005, and as amended on December 24,

2020 (the “Brazilian Bankruptcy Law”) of the laws of the Federative Republic of Brazil

(“Brazil”).

         3.       I submit this declaration (the “Declaration”) in support of the Verified Petition for

Recognition of the Brazilian RJ Proceeding and Motion for Order Granting Related Relief

pursuant to 11 U.S.C. §§ 1515, 1517 and 1520 (the “Verified Petition” and, together with the

Official Form Petition filed contemporaneously herewith, the “Petition”) 2 and Application

Pursuant to Federal Rules of Bankruptcy Procedure 2002 and 9007 for Order Scheduling Hearing

and Specifying Form and Manner of Service of Notice, and Granting Related Relief (the “Notice

Procedures Motion”) (collectively, the “First Day Pleadings”).

         4.       I make this declaration based on documents that I have reviewed and facts known

to me through my work as the Chief Executive Officer and foreign representative of the Debtor.

Where relevant information has been provided to me by others, the information is true to the best

of my knowledge and belief. If I were called upon to testify, I could and would testify competently

to the facts set forth herein.

                                                BACKGROUND

A.       The Debtor’s Business and Operations

         5.       Founded in 1949, the Debtor has been producing cement and related products in

Brazil for the past 70 years. In 1952, the Debtor pioneered in Brazil the production of cement

incorporating basic granulated slag, which is a by-product from blast furnaces used in the steel

industry.



2
         All capitalized terms not otherwise defined herein have the meaning ascribed to them in the Verified Petition.

                                                          2
 21-10267-jlg       Doc 3    Filed 02/11/21 Entered 02/11/21 14:49:16            Main Document
                                           Pg 3 of 10



       6.        Over time, the Debtor has expanded its production capacity across the southeast

region of Brazil. In 1971, the Debtor expanded its existing industrial complex of Volta Redonda,

Brazil, by installing a second kiln for the production of clinker, an intermediate cement product,

as well as additional equipment. In 1972, the Debtor adopted its current name, Cimento Tupi S.A.

In 1976, the Debtor expanded its production capacity by opening a second plant in Brazil, this one

in Carandaí, State of Minas Gerais (the “Carandaí Plant”). The Debtor also began operating

cement terminals in Rio de Janeiro (in 1976) and Juiz de Fora (in 1982).

       7.        In 1993 and 1997, the Debtor upgraded the Carandaí Plant, increasing the Debtor’s

production capacity first to 1.1 million tons of cement per year and then to 1.5 million tons of

cement per year, respectively. As explained in greater detail below, the Debtor again expanded the

Carandaí Plant in 2013. The Debtor currently has an installed production capacity of 3.4 million

tons of cement per year. In addition to the Carandaí Plant and the industrial complex in Volta

Redonda, the Debtor maintains a mixing and distribution plant in Mogi das Cruzes, State of São

Paulo, Brazil.

       8.        The Debtor is organized under the laws of Brazil with its registered office and

headquarters located in Rio de Janeiro, Brazil, at Av. das Américas nº 500, Block 12, Rooms 205

and 206, Barra da Tijuca, CEP 22.640-100.

       9.        The Debtor operates exclusively in Brazil, and derives all of its revenue from its

Brazilian operations. All of the Debtor’s offices and facilities are located in Brazil, including its

two production facilities in Carandaí and Volta Redonda, and its mixing and distribution facility

in Mogi das Cruzes. Almost all of the Debtor’s property and assets are located in Brazil, including

all of its bank accounts.




                                                 3
 21-10267-jlg     Doc 3     Filed 02/11/21 Entered 02/11/21 14:49:16            Main Document
                                          Pg 4 of 10



       10.     All of the Debtor’s customers and its approximately 550 employees are located in

Brazil, which represents a payroll of almost BRL40 million per year. In addition to its direct

employees, the Debtor’s Brazilian operations generate approximately 1,700 indirect jobs in Brazil.

Further, the Debtor’s senior management are all Brazilian citizens who live in Brazil, as are all

five members of the Debtor’s board of directors (although one board member has tax residence in

Nassau, Bahamas). All of the Debtor’s corporate decisions are made in Brazil, where the Debtor’s

board meeting are held. The vast majority of the Debtor’s contracts are governed by Brazilian law.

       B.      The Debtor’s Corporate and Capital Structure

       11.     The chart below summarizes, in relevant part, the Debtor’s corporate structure:




       12.     All of the Debtors’ subsidiaries are Brazilian companies based in Brazil with the

exception of Cimento Tupi Overseas Inc. and CP Cimento Overseas Co. Neither Cimento Tupi

Overseas Inc. nor CP Cimento Overseas Co. is operational.

       13.     I am the majority shareholder of the Debtor, holding 11,792 common shares and

11,790 preferred shares for a total of 23,582 shares. These shares constitute 99.99% of the total

share capital of the Debtor. I am a Brazilian citizen who resides in Brazil. The Debtor’s only other



                                                 4
 21-10267-jlg     Doc 3      Filed 02/11/21 Entered 02/11/21 14:49:16           Main Document
                                           Pg 5 of 10



shareholder is Latcem S.A., a Luxembourg company that holds the remaining 0.01% of the total

share capital, consisting of 1 common share and 2 preferred shares for a total of 3 shares.

       14.     When the Debtor filed its petition to commence the Brazilian RJ Proceeding on

January 21, 2021, the Debtor was liable for total financial indebtedness of BRL260,310,149.00,

plus US$599,367,522, which included approximately BRL869,301.36 in debts to employees,

BRL213,996,898 in secured claims, US$350,522,758 in unsecured notes, and US$248,682,672 in

other unsecured financing.

C.     The Events Leading to the Brazilian RJ Proceeding

       15.     Beginning in 2010, demand for cement in Brazil began to grow due to civil

construction projects in connection with the 2014 FIFA World Cup, the 2016 Olympics, the

“Minha Casa, Minha Vida” initiative to expand access to low income housing, and oil discoveries

made by Petrobras. The Debtor elected to expand the Carandaí Plant to meet this increased demand

(both actual and anticipated) and remain competitive with other cement manufacturers in the

Brazilian market, which were taking steps to expand their own operations.

       16.     That expansion required significant additional capital. After reviewing its options,

the Debtor decided to issue notes (the “Notes”) in the total amount of US$100 million to finance

the expansion of the Carandaí Plant. The Debtor issued these Notes pursuant to an indenture dated

as of May 11, 2011 (the “Indenture”). A copy of the Indenture is attached as Exhibit B to the

Verified Petition. The initial offering was accompanied by an offering memorandum outlining the

risks of investing in the Notes. Excerpts of the offering memorandum for the 2011 Notes offering

are attached as Exhibit C to the Verified Petition. In 2012, the Debtor issued another US$50 million

in Notes pursuant to the Indenture. The supplement to the Indenture (the “Indenture

Supplement”) and excerpts of the offering memorandum issued in connection with the 2012 Notes



                                                 5
 21-10267-jlg     Doc 3     Filed 02/11/21 Entered 02/11/21 14:49:16           Main Document
                                          Pg 6 of 10



offering are respectively attached as Exhibits D and E to the Verified Petition. And in December

2012, the Debtor entered into a US$25.5 million credit facility with the Agricultural Bank of China

to finance part of the equipment imported from China.

       17.     It soon became clear, however, that yet more capital would be necessary to

complete the expansion. This increased capital need was due to, among other things, the

depreciation of the Brazilian Real against the U.S. Dollar, financial difficulties experienced by

some of the Debtor’s suppliers, and changes to the scope of the original project. As a result, the

actual cost of the project exceeded the initial budgeted amount by more than BRL170 million. To

finish the project, the Debtor obtained two additional credit facilities, one from Banco De

Investimentos Credit Suisse (Brazil) S.A., and another from Banco de Desenvolvimento do Estado

de Minas Gerais, a state development bank in Brazil, in April 2013. The Debtor also issued an

additional US$35 million in Notes pursuant to the Indenture and Indenture Supplement in 2014.

Excerpts of the offering memorandum issued in connection with the 2014 Notes offering are

attached as Exhibit F to the Verified Petition.

       18.     The expanded Carandaí Plant began operating in May 2013, generating new jobs,

increased tax revenue, and greater sales of the Debtor’s products in Brazil. In mid-2014, however,

the Brazilian economy entered a recession, which drastically curtailed public sector investment in

civil construction and infrastructure, and sharply reduced the demand for cement products

generally and the Debtor’s products specifically. Furthermore, since 2013, the value of the

Brazilian Real has fallen sharply against the value of the U.S. Dollar—a trend that has accelerated

during the COVID-19 pandemic. This falling exchange rate has exacerbated the Debtor’s

difficulties by increasing the real cost of the Debtor’s dollar-denominated debts that the Debtor




                                                  6
 21-10267-jlg      Doc 3     Filed 02/11/21 Entered 02/11/21 14:49:16              Main Document
                                           Pg 7 of 10



pays in United States dollars, while also increasing other expenses, such as fuel costs, which follow

global dollar-denominated prices.

       19.     Since 2015, the Debtor has been negotiating with its creditors to restructure its

debts. While negotiations with many creditors have been successful, some of the current purported

holders of the Notes have refused to restructure the Debtor’s obligations. In 2017, some purported

holders of the Notes sent the Debtor a notice purporting to accelerate the payment of all principal

and interest due on the Notes. In 2019, certain purported creditors claiming to hold more than half

of the total principal amount of the outstanding Notes commenced an action against the Debtor in

the Supreme Court of the State of New York, New York County. That action, which is captioned

Fratelli Investments Ltd., et al. v. Cimento Tupi, S.A. (Case No. 654421/2019), is pending in the

Commercial Division of the Supreme Court of the State of New York, New York County (the

“New York State Court Action”). The current plaintiffs in the New York State Court Action

claim to be the holders of Notes in the aggregate amount of $109,070,000. These plaintiff have

asserted that the Debtor breached the Notes and Indenture, and seek compensatory damages in an

amount equal to the unpaid principal and interest allegedly due on the Notes that they claim to

hold. Furthermore, certain purported creditors commenced actions against the Debtor in Brazil.

       20.     In addition to negotiating with its creditors, the Debtor’s management has been

engaged in a multi-year effort to restructure its operations to reduce its costs and position itself for

future success. The Debtor’s management is confident that demand in Brazil for its cement

products will increase over time. Indeed, in October 2020, cement sales in Brazil were almost 15

percent higher compared to cement sales in October 2019. The Debtor’s management believes that

as the Brazilian economy improves, the Debtor will be well-positioned to take advantage of future

increase in demand for cement products within Brazil.



                                                   7
 21-10267-jlg     Doc 3    Filed 02/11/21 Entered 02/11/21 14:49:16            Main Document
                                         Pg 8 of 10



D.     The Commencement of the Brazilian RJ Proceeding and the Appointment of the
       Petitioner as the Debtor’s Foreign Representative

       21.     Faced with a prepetition debt (as detailed above) that it was unable to pay, the

Debtor commenced the Brazilian RJ Proceeding on January 21, 2021. On January 22, 2021, the

Brazilian Court entered an order accepting the Debtor’s application, which is attached as Exhibit

G to the Verified Petition. The Brazilian Court found that the Debtor had complied with the

requirements of the Brazilian Bankruptcy Law for commencing a Judicial Restructuring, and

granted the court-supervised reorganization of the Debtor. The Brazilian Court stayed all suits and

executions against the Debtor, with certain exceptions as provided under Brazilian Bankruptcy

Law. The Brazilian Court also appointed a judicial administrator and addressed other formalities,

including which notifications were to be issued.

       22.     While subject to the oversight of the Brazilian Court, the Debtor continues to

manage its own business, and retains the right to administer its assets and affairs during the

pendency of the Brazilian RJ Proceeding. The court-appointed judicial administrator is responsible

for, among other things, overseeing Debtor’s management of its day-to-day affairs.

       23.     In a meeting on February 3, 2021, the board of officers of the Debtor, in accordance

with the Debtor’s bylaws, (i) appointed me as the Debtor’s foreign representative for purposes of

this Chapter 15 Case and (ii) executed a power of attorney authorizing me to act as the Debtor’s

foreign representative in this Chapter 15 Case. True and correct copies of the minutes of the

meeting and the power of attorney are attached to the Verified Petition as Exhibit H.

E.     The Debtor’s Connections to the United States and this District

       24.     The Debtor has property in the United States and in this District. As noted above,

the Debtor has issued Notes in the principal amount of $185 million pursuant to the Indenture. The

Indenture, Indenture Supplement and Notes all are governed by New York law. See Indenture §


                                                   8
 21-10267-jlg      Doc 3     Filed 02/11/21 Entered 02/11/21 14:49:16              Main Document
                                           Pg 9 of 10



11.08; Indenture Supplement § 3.2. Each party to the Indenture also agreed to submit to the non-

exclusive jurisdiction of the state and federal courts “located in the Borough of Manhattan, New

York City, New York” with respect to “any legal action, suit or proceeding against it with respect

to its obligations, liabilities or any other matter arising out of or in connection with” the Indenture,

the Indenture Supplement or the Notes. Indenture § 11.13; Indenture Supplement § 3.6. In addition,

Barnes & Thornburg LLP holds a retainer from the Debtor in a bank account that I have been

informed is located in New York. Finally, the Debtor is the defendant in the New York State Court

Action.

                                REQUEST FOR RECOGNITION

          25.   I believe that the Brazilian RJ Proceeding is a “foreign proceeding” as I have been

advised that term is defined in section 101(23) of the United States Bankruptcy Code. To the best

of my knowledge, information and belief, the Brazilian RJ Proceeding is a collective judicial

proceeding under a Brazilian law relating to insolvency or adjustment of debt in which the assets

and affairs of the Debtor are subject to control or supervision by a Brazilian court, for the purposes

of reorganization or liquidation. I also believe that I am a proper foreign representative insofar as

I am a person and was duly appointed the board of officers of the Debtor, which continues to

manage its own affairs during the pendency of the Brazilian RJ Proceeding. I also understand that

all documents, statements, and lists required under chapter 15 of the United States Bankruptcy

Code and the United States Bankruptcy Rules have been filed contemporaneously herewith.

          26.   Additionally, I believe that the Brazilian RJ Proceeding is a “foreign main

proceeding” as I understand that term is defined in section 1517(b)(1) of the United States

Bankruptcy Code. As described in greater detail above and in the Verified Petition, the Debtor is

a Brazilian company with its registered office and headquarters in Rio de Janeiro, Brazil. The



                                                   9
 21-10267-jlg       Doc 3    Filed 02/11/21 Entered 02/11/21 14:49:16                Main Document
                                          Pg 10 of 10



Debtor operates exclusively in Brazil, which is where all of the main strategic, financial and

operational decisions related to the Debtor’s affairs are made. All of the Debtor’s employees,

management and customers, and almost all of its property and assets, are located in Brazil, and the

Debtor derives its revenue exclusively from its Brazilian operations. The Debtor’s economic

activity therefore has been and continues to be centered in Brazil, where the Brazilian RJ

Proceeding is pending. Based on these facts, I believe that Brazil is the Debtor’s “center of main

interests” as I understand that term is used in section 1502(4) of the United States Bankruptcy

Code.

          27.    In the alternative, I believe that the Brazilian RJ Proceeding is a “foreign nonmain

proceeding” as I understand that term is defined in section 1517(b)(2) of the United States

Bankruptcy Code because the Debtor carries out nontransitory economic activity in Brazil, as

described above.

          28.    As the duly appointed foreign representative of the Debtor, I have directed our

United States counsel, Barnes & Thornburg LLP, to (i) commence this Chapter 15 Case for the

Debtor and (ii) seek recognition of the Brazilian RJ Proceeding as a “foreign main proceeding” or,

in the alternative, as a “foreign nonmain proceeding.”

          Executed on this 11th day of February, 2021 in Rio de Janeiro, State of Rio de Janeiro,

Brazil.



                                                       /s/ Alberto Koranyi Ribeiro
                                                       Alberto Koranyi Ribeiro




                                                  10
